Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Claims 1-4 in the reply filed on 11/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 5-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WANG et al. (2015/0035193).
Regarding claim 1, WANG et al. discloses an injection molding apparatus, comprising:
	a mold, having a molding cavity (5) (see Fig.2);
	a gas supply device (7), adapted to supply a gas into the molding cavity to adjust a pressure in the molding cavity from a non-pressurized state (controlled by decompression valve 9) to a pressurized state by the gas (controlled by pressurizing valve 8) ([0033]; Fig.2); and
	an injection device (1), adapted to inject a material [0035] into the molding cavity, wherein the material comprises a foaming material [0035], the foaming material is prevented from being gasified in the pressurized state [0035], and the foaming material is gasified in the non-pressurized state [0038] (i.e., opening the mold causes the molten resin/material to expand and foam to a desired thickness).
	Regarding claim 2, WANG et al. discloses the air path 6 connects the air control equipment 7 with the mold cavity 5 [0033].
	Regarding claim 3, WANG et al. discloses that the high pressure gas flows into the interior of the mold through the air path 6 until the gas pressure in the mold reaches 2-17 MPa [0036] and that the gas pressure is adjustable [0042].  A pressure sensor would have inherently been disposed to the gas injection passage in order to read the gas pressure at 2-17 MPa prior to stopping the flow of the gas.
	Regarding claim 4, WANG et al. discloses the mold comprises a fixed portion (2) and a movable portion (3), the molding cavity (5) is formed between the fixed portion (2) and the movable portion (3), and the movable portion is adapted to move relative to the fixed portion to change a volume of the molding cavity [0036], [0038].

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KAWAMURA et al. (2009/0140447-of record).
	Regarding claim 1, KAWAMURA et al. discloses an injection molding apparatus, comprising:
	a mold, having a molding cavity (3) (see Fig.1);
	a gas supply device (7), adapted to supply a gas into the molding cavity to adjust a pressure in the molding cavity from a non-pressurized state to a pressurized state by the gas (controlled by pressurizing valve 8) ([0057]; Fig.1); and
	an injection device (1), adapted to inject a material (10) [0061] into the molding cavity (3), wherein the material comprises a foaming material ([0035], Fig.4a), the foaming material is prevented from being gasified in the pressurized state (Fig.4b) and the foaming material is gasified in the non-pressurized state ([0063], Fig.4c) (i.e., the movable mold is moved, so that the volume of the cavity 3 is enlarged and an unsolidified layer in the resin charge is expanded).
	Regarding claim 4, KAWAMURA et al. discloses the mold comprises a fixed portion (1) and a movable portion (2), the molding cavity (3) is formed between the fixed portion (1) and the movable portion (2), and the movable portion is adapted to move relative to the fixed portion to change a volume of the molding cavity ([0063], Fig.4a-4c).


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected in the alternative, under 35 U.S.C. 103 as obvious over WANG et al. (2015/0035193) in further view of ERIKSON (5,707,659).
	The teachings of WANG et al. are applied as described above for claims 1-4.
	Regarding claim 3, WANG et al. is silent to disposing a pressure sensor to the gas injection passage.  However, WANG et al. discloses that the high pressure gas flows into the interior of the mold through the air path 6 until the gas pressure in the mold reaches 2-17 MPa [0036] and that the gas pressure is adjustable [0042].  In order to control and/or adjust the gas pressure, a pressure sensor (30) needs to be disposed at the gas injection passage as taught by ERIKSON (Fig.2-3 and claim 1) of a gas assisted plastic injection molding apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated gas pressure sensor (30) at the gas injection passage as taught by ERIKSON in order to properly control, measure, and/or adjust the gas pressure in the molding cavity to reach a set pressure of 2-17 MPa of WANG et al.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742